Citation Nr: 1242971	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for depression, to include as secondary to tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Board observes that the July 2009 rating decision also granted service connection for tinnitus and the Veteran entered a notice of disagreement as to the propriety of the assigned effective date later in July 2009.  A statement of the case addressing such issue was issued in December 2009; however, on his February 2010 substantive appeal (VA Form 9), the Veteran limited his appeal to the issue of entitlement to service connection for depression.  Inasmuch as the RO had not taken any action to indicate to the Veteran that the issue of entitlement to an earlier effective date for the grant of service connection for tinnitus remained on appeal and it took steps to close the appeal, the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the United States Court of Appeals for Veterans Claims (Court)'s holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not mislead by actions on the part of VA into believing that he had perfected an appeal as to this issue. 

The Board notes that the Court has held that claims for service connection for a psychiatric disorder include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the instant case, the Veteran has only been diagnosed with depressive disorder during the appeal period.  Therefore, the Board has characterized the issue as shown on the first page of this decision. 

In May 2012, the Veteran testified before the undersigned Veterans Law Judge in Phoenix, Arizona.  A transcript of that hearing has been associated with the claims file.  The transcript reflects that the Veteran was afforded an extensive opportunity to present hearing testimony, evidence, and argument on the issue herein decided.  Appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet.App. 163 (1999) and Constantino v. West, 12 Vet.App. 517 (1999).  See also Bryant v. Shinseki, 23 Vet.App. 488 (2010) (per curiam). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the virtual file did not reveal any additional evidence pertinent to the present appeal. 


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's depressive disorder is etiologically related to his military service and his service-connected tinnitus.


CONCLUSION OF LAW

The criteria for service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for depressive disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet.App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

In addition, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. 
§ 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a non-service-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed.Reg. 52,744 -52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet.App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet.App. 34, 39 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990).

The Veteran contends that he has experienced feelings of depression ever since developing tinnitus while on active duty.  A September 1968 Report of Medical Examination reflects that the Veteran was evaluated as normal at the time of his enlistment.  A contemporaneous self-report of medical history shows that he denied experiencing any ear problems or nervous trouble.  The Veteran's subsequent service treatment records include multiple reports of chronic, severe tinnitus beginning in February 1969.  In December 1969, he also reported insomnia occurring with the tinnitus.  Multiple January 1970 treatment notes indicate that tinnitus was interfering with the Veteran's sleep and that he was given prescription sleep aids.  A February 1970 specialist consultation sheet states that the Veteran was "quite disturbed" by the tinnitus; the specialist advised "psychiatric evaluation" if the tinnitus continued.  High frequency hearing loss was noted on the Veteran's March 1970 separation examination.  On a contemporaneous self-report of medical history, the Veteran reported ear trouble, hearing loss, and frequent trouble sleeping, and the reviewing physician noted that he had tinnitus.

After service, in August 1972, VA provided the Veteran with a VA examination for ear disorders.  The examiner diagnosed the Veteran with tinnitus.

The Veteran underwent private psychiatric evaluation in November 2007.  The evaluation report states that he informed the psychiatrist that he had been depressed "all of his life" and that his private family physician had prescribed him antidepressants approximately five (5) to ten (10) years earlier.  The psychiatrist diagnosed the Veteran with major depressive disorder, recurrent.  The Veteran was enrolled in a prescription medication research study and treated for depression.

The Veteran wrote to VA in March 2009, claiming to have experienced tinnitus since serving on active duty and stating that tinnitus resulted in sleep problems, excessive alcohol consumption, problems concentrating, and depression.  He was afforded a VA examination that same month.  The examiner noted that the Veteran reported experiencing constant, severe tinnitus over the last 40 years.  The examiner opined that the tinnitus was likely associated with the Veteran's high frequency hearing loss and that it resulted in decreased concentration.

In May 2009, a psychologist, J.L., wrote a letter to VA in support of the Veteran's claim for service connection for depression aggravated by tinnitus.  She identified herself as a former coworker of the Veteran.  The Board notes that, during the time she worked with him, she was affiliated with a university's Department of Speech and Hearing Science.  The psychologist stated that she met the Veteran in approximately 1974, which the Board observes is three (3) years after his discharge from active duty.  She reported that he did not have an obvious problem with alcohol at that time, but was generally seen as difficult and uncooperative.  She stated that the Veteran's employment ended as a result of alcohol abuse. J.L. wrote that she stayed in touch with the Veteran after the end of his employment and reported that even after ceased to abuse alcohol, he continued to be an unhappy, angry man.

VA received a June 2009 letter from another private psychologist, S.P., who identified himself as a former coworker of the Veteran.  The psychologist stated that he had worked with the Veteran from 1971, the year after the Veteran separated from service, until the 1990s.  The psychologist further reported that the Veteran frequently complained of tinnitus and observed that it bothered him a great deal.  S.P. also stated that the Veteran had, over the years, displayed symptoms consistent with depression.  In conclusion, the psychologist wrote that he supported the Veteran's claim for disability on the basis of tinnitus and depression.

The Veteran wrote to VA in July 2009 and contended that his depression was related to his active duty.  Specifically he contended that his service treatment records reflected that psychiatric disturbance, resulting from tinnitus, began to manifest in service.  

VA afforded the Veteran another VA examination in March 2012.  The examination report reflects the examiner's review of the claims file and interview and examination of the Veteran.  The examiner diagnosed him with a depressive disorder and opined that diagnosis was the result of current life circumstances.  In an examination report addendum, the examiner again attributed depression to current life circumstances and wrote that depression was less likely as not caused by, or a result of, hearing loss or tinnitus.  However, the examiner provided no rationale for the opinion, did not identify any current life circumstances, did not reference any of the evidence of record, and did not otherwise discuss the Veteran's contentions.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge.  He stated that he had experienced constant tinnitus ever since his active duty service and reported that the tinnitus interfered with his ability to sleep and concentrate.  The Veteran also testified that he had experienced feelings of sadness and depression due to tinnitus ever since service.  Although the Veteran acknowledged having feelings of sadness prior to entering military service, he stated that those feelings were not debilitating at that time.  When asked about the March 2012 VA examiner's opinion that depression was the result of life circumstances, the Veteran responded that his life circumstances consisted of having dealt with tinnitus for more than forty years.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  The claims file contains four (4) sources of competent medical evidence pertinent to the issue of service connection for depression:  the examining VA psychologist who conducted the March 2012 VA examination; the psychologist identified as J.L.; the psychologist identified as S.P.; and the private psychologist who evaluated the Veteran in November 2007.

The Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet.App. 420 (1998), aff'd 217 F.3d 854 (Fed.Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether, and to what extent, the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet.App. 36, 40 (1994).  

In this case, the Board finds, for multiple reasons, that the opinions of the private psychologists are entitled to greater probative weight than the March 2012 VA examiner's report.  As noted above, the examiner provided no rationale for the opinion, did not discuss of the evidence of record, and did not otherwise discuss the Veteran's contentions.  As a result, the opinion is not adequate for rating purposes.  See Dalton v. Nicholson, 21 Vet.App. 23 (2007); Barr v. Nicholson, 21 Vet.App. 303, 311 (2007).  Although the March 2012 examiner was the only psychologist who reviewed the claims file, the Court held in Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008), that review of the claims file is not the determinative factor in assigning probative value.  The Court instead observed the importance of a physician's knowledge of relevant case facts.  Id.  The letters from J.L. and S.P. reflect first-hand observation of the Veteran over many years and contain detail and rationale.

The November 2007 private psychological evaluation reflects that the Veteran reported being depressed his entire life, which indicates that depression may have pre-existed his military service.  However, Veterans are presumed to have entered service in sound health condition except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment or was aggravated by such service.  38 C.F.R. 
§ 3.304(b).  Here, there is no clear and unmistakable evidence that any depression existed prior to service.  In fact there is no evidence except the Veteran's admission (at the May 2012 hearing) of some non-debilitating feelings of sadness prior to service and the use of the phrase "all his life" in a private examination report that also describes his remote memory at the time of the examination as "vague."

The Veteran's May 2012 hearing testimony, his service treatment records, and the March 2009 and June 2009 letters from private psychologists support his claim.  He has testified that he began to experience depression during service, contemporaneously with tinnitus.  He is competent to report his symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed.Cir. 2006) (holding that a claimant is competent to testify to chronicity and continuity of mental health symptoms); Culver v. Derwinski, 3 Vet.App. 292, 297-98 (1992) (holding that a claimant was competent to report a nervous breakdown that occurred shortly after service).  The Veteran's reports are supported by a service treatment record showing that he was so bothered by tinnitus that a medical professional advised him to seek psychiatric evaluation if tinnitus continued.  Further, the undersigned Veteran's Law Judge also found his testimony credible.  See Jackson v. Veterans Administration, 768 F.2d 1325, 1331 (1985); Pensaquitos Village Inc. v. National Labor Relations Board, 565 F.2d 1074, 1078 (1977) (presiding officials are owed deference as to determinations of witness credibility).

The May 2009 letter from J.L., a private psychologist, does not expressly address the existence of an etiological relationship between the Veteran's depression and his service and/or service-connected tinnitus, but it, with the letter from S.P., constitutes competent medical evidence that the Veteran was displaying noticeable signs of depression not long after his discharge from active duty service.  As J.L. and S.P. are qualified as psychologists and their observations and opinions are supported by thorough survey and description of his symptoms since his discharge from service, the Board finds them highly probative. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the benefit-of-the-doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the claimant shall prevail upon the issue.  Ashley v. Brown, 6 Vet.App. 52, 59 (1993); see also Massey v. Brown, 7 Vet.App. 204, 206-207 (1994).  As the claims file contains credible lay testimony and competent, highly probative medical evidence supportive of the Veteran's claim that depression has existed since service, the Board is of the opinion that, despite the VA examiner's opinion to the contrary, a state of relative equipoise has been reached.  Accordingly, the Board resolves all doubt in favor of the Veteran and finds that service connection for depressive disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for depressive disorder is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


